DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Boudaoud et al (US-20080156065-A1) (hereinafter Boudaoud) in view of Lara et al (US-20190346324-A1) (hereinafter Lara) and further in view of Edmondson (US 6129895 A) (hereinafter Edmondson), as further evidenced by Ramzan et al (US 10281423 B1) (hereinafter Ramzan).
Regarding Claim 1, Boudaoud teaches 
an RF sensor device for a vehicle (Abstract: RF-based Flex Fuel Sensor), comprising: 
a patch type RF sensor (Abstract: RF-based Flex Fuel Sensor; Fig 3: The flex fuel sensor is a patch type RF sensor since it contains capacitor plates 110 and 112 which correspond to patches) comprising: 
a first patch sensor (Fig 3: Capacitor plate 110) attached to an outside of a fuel tank (Par [0014]: The plates are disposed adjacent to a fuel space; Par [0015]: The fuel space may be a storage tank; Fig 3: The capacitor plate is attached to an outside of the fuel space; The examiner notes that although figure 3 depicts a fuel line and not a fuel tank, paragraph [0015] as noted earlier allows the fuel space to be a storage tank and thus the capacitor plate 110 would be attached to an outside of that storage tank); and 
a second patch sensor (Fig 3: Capacitor plate 112) attached to the outside of the fuel tank to face the first patch sensor (Par [0014]: The plates are disposed adjacent to a fuel space; Par [0015]: The fuel space may be a storage tank; Fig 3: The capacitor plate is attached to an outside of the fuel space; The examiner notes that although figure 3 depicts a fuel line and not a fuel tank, paragraph [0015] as noted earlier allows the fuel space to be a storage tank and thus the capacitor plate 110 would be attached to an outside of that storage tank; Fig 3: The capacitor plates 110 and 112 face each other); 
the obtained resonance frequency is compared with a resonance frequency inherent to the fuel (Par [0041]: A resonant frequency of the resonant circuit without fuel is first identified. Then a resonant frequency of the resonant circuit with fuel is identified. Claim 21: The shift in resonant frequency is used to determine fuel composition. The examiner notes that the shift in resonant frequency corresponds to a comparison between resonant frequencies because the composition of the fuel is determined based upon that shift in resonant frequency. In other words, fuel composition cannot be determined without comparing the first resonant frequency with the second one. Thus, the obtained resonance frequency is compared with a resonance frequency inherent to the fuel), then a state of the fuel contained in the fuel tank is determined according to the comparison result (Par [0018]: Consequently, the liquid fuel inside the line or tank acts as an electrical load to the resonant circuit in a manner proportionate to the constituents of the fuel. The loading effect of the fuel may cause a shift in the resonant frequency of the circuit and/or a change in the Q (quality factor) of the resonant circuit. The loading effect of the fuel is determined by monitoring a change in one or more electrical parameters associated with the excited resonant circuit. For example, the voltage across the resistor in the resonant circuit can be monitored. Changes in this voltage are detected and analyzed by a system controller, the result of which is used to output a signal indicative of fuel composition; Thus, a state of the fuel is determined according to the comparison result); and
wherein the inherent resonance frequency of the fuel is a predetermined value according to the inherent dielectric constant of the fuel (Par [0038]: The resonance frequency is dependent upon the dielectric properties of the fuel; Thus, the inherent resonance frequency of the fuel is a predetermined value according to the inherent dielectric constant of the fuel),
Boudaoud fails to teach
a function generator configured to: 
connect the first patch sensor and the second patch sensor through a ground patch; and function-convert electrical signal of a fuel contained in the fuel tank detected by the first patch sensor and the second patch sensor.
wherein the signal obtained from the function generator is converted into a resonance frequency,
wherein the inherent resonance frequency is the resonance frequency at the point where the reflection coefficient is minimum
Lara, from the same field of endeavor, discloses
a function generator (Fig 9: Signal conditioner 906) configured to: 
connect the first patch sensor and the second patch sensor through a ground patch (Fig 3: The capacitor plates 320 and 308 are connected through ground patches 332 and 334); and
function-convert electrical signal of a fuel contained in the fuel tank detected by the first patch sensor and the second patch sensor (Fig 9, Par [0066]: The signals produced by the capacitor plates are conditioned using a signal conditioner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud with Lara such as to include a function generator configured to: connect the first patch sensor and the second patch sensor through a ground patch; and function-convert electrical signal of a fuel contained in the fuel tank detected by the first patch sensor and the second patch sensor in order to determine fuel composition.
Boudaoud in view of Lara fails to teach 
wherein the signal obtained from the function generator is converted into a resonance frequency,
wherein the inherent resonance frequency is the resonance frequency at the point where the reflection coefficient is minimum
Edmondson, from the same field of endeavor, discloses
wherein the signal obtained from the function generator is converted into a resonance frequency (Col 5, Lines 37-42: The input signal 92 is transmitted by the controller 12 and is converted to a resonance frequency control signal 94; Fig 3: Thus, the signal 92 obtained from the controller 12 is converted into a resonance frequency control signal 94)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud in view of Lara with Edmondson such that the signal obtained from the function generator is converted into a resonance frequency in order for the fuel composition data, which is a function of resonance frequency, to be determinable.
Boudaoud in view of Lara and Edmondson fails to explicitly teach
wherein the inherent resonance frequency is the resonance frequency at the point where the reflection coefficient is minimum; however, it is known in the art that the inherent resonance frequency is a resonance frequency at the point where the reflection coefficient is minimum, as evidenced by Ramzan (Fig 6: This figure shows that the inherent resonance frequency is the resonance frequency at the point where the reflection coefficient is minimum; Fig 6: For example, for the fuel having the dielectric constant of 2.2, the inherent resonance frequency is the resonance frequency of 1.6 GHz because it’s the point where the reflection coefficient is minimum)
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boudaoud in view of Lara and Edmondson, as further evidenced by Ramzan, and further in view of Frost et al (CN 103318418 A) (hereinafter Frost)
Regarding Claim 2, Boudaoud in view of Lara and Edmondson as evidenced by Ramzan teach the limitations of claim 1. 
Boudaoud in view of Lara and Edmondson as evidenced by Ramzan fail to teach 
a monopole type RF sensor comprising:
a plate patch attached to one side of the fuel tank; and 
a probe connected to the plate patch, wherein the probe is configured to penetrate an inside of the fuel tank and to infiltrate the fuel.
Frost, from the same field of endeavor, discloses
a monopole type RF sensor (Fig 3: Fuel measuring probe 10) comprising:
a plate patch attached to one side of the fuel tank (Fig 3, Par [0054]: Flange portion 13 is attached to upper wing cover 6; Fig 2: The upper wing portion is part of the fuel tank 8); and 
a probe connected to the plate patch (Fig 3, Par [0052]: Fuel measuring probe 10 is connected to the flange portion 13), wherein the probe is configured to penetrate an inside of the fuel tank and to infiltrate the fuel (Fig 2: The Fuel measuring probe 10 penetrates an inside of the fuel tank 9 and infiltrates the fuel 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud in view of Lara and Edmondson as evidenced by Ramzan with Frost to include a monopole type RF sensor comprising: a plate patch attached to one side of the fuel tank; and a probe connected to the plate patch, wherein the probe is configured to penetrate an inside of the fuel tank and to infiltrate the fuel in order to determine fuel composition.
Regarding Claim 3, Boudaoud in view of Lara and Edmondson as evidenced by Ramzan and Frost teach the limitations of claim 2. 
Boudaoud in view of Lara and Edmondson as evidenced by Ramzan fails to teach
a standard fuel space including a standard fuel is formed in the fuel tank, and an end of the probe is positioned in the standard fuel space
Frost, from the same field of endeavor, discloses
a standard fuel space including a standard fuel is formed in the fuel tank, and an end of the probe is positioned in the standard fuel space (Fig 2: A standard fuel space including a standard fuel 12 is formed in the fuel tank 8, and an end of the fuel measuring probe 10 is positioned in the standard fuel space)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud in view of Lara and Edmondson as evidenced by Ramzan with Frost such that a standard fuel space including a standard fuel is formed in the fuel tank, and an end of the probe is positioned in the standard fuel space in order to determine fuel composition.
Regarding Claim 4, Boudaoud in view of Lara and Edmondson as evidenced by Ramzan, and Frost teach the limitations of claim 3.
Boudaoud in view of Lara and Edmondson as evidenced by Ramzan fails to teach
the function generator is configured to: connect the plate patch and the probe; and function-convert an electrical signal of the standard fuel detected by the plate patch and the probe
Frost, from the same field of endeavor, discloses
the function generator is configured to: connect the plate patch and the probe; and function-convert an electrical signal of the standard fuel detected by the plate patch and the probe (Par [0060]: Each sensor comprises a microprocessor; Par [0068]: The microprocessor detects the signal that represents the sensed fuel characteristic).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud in view of Lara and Edmondson as evidenced by Ramzan with Frost such that the function generator is configured to: connect the plate patch and the probe; and function-convert an electrical signal of the standard fuel detected by the plate patch and the probe in order to determine fuel composition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/206,422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons cited below.
Regarding Claim 1, the reference application discloses
An RF sensor device for a vehicle (Claim 1: RF Sensor device for a vehicle), comprising:
a patch type RF sensor comprising:
a first patch sensor attached to an outside of a fuel tank (Claim 1: First patch sensor attached to a first portion of a fuel tank); and
a second patch sensor attached to the outside of the fuel tank to face the first patch sensor (Claim 1: Second patch sensor attached to a second portion of the fuel tank to face the first patch sensor); and
a function generator configured to (Claim 1: A function generator):
connect the first patch sensor and the second patch sensor through a ground patch (Claim 1: The function generator connects the first patch sensor and the second patch sensor through a ground patch); and
function-convert electrical signal of a fuel contained in the fuel tank detected by the first patch sensor and the second patch sensor (Claim 1: The function generator is configured for converting the first and second electrical signals related to the fuel contained in the fuel tank detected by the first patch sensor and the second patch sensor),
wherein the signal obtained from the function generator is converted into a resonance frequency, and the obtained resonance frequency is compared with a resonance frequency inherent to the fuel, then a state of the fuel contained in the fuel tank is determined according to the comparison result (Claim 1: The resonance frequency measuring unit converts the third electrical signal  obtained from the function generator into a resonance frequency; Claim 1: The resonance frequency comparing unit compares the resonance frequency with an inherent resonance frequency which is inherent to the fuel and for generating a comparison result thereof; Claim 1: The determination unit determines the state of the fuel according to the comparison result); and
wherein the inherent resonance frequency of the fuel is a predetermined value according to the inherent dielectric constant of the fuel, and is the resonance frequency at the point where the reflection coefficient is minimum (Claim 1: Wherein the inherent resonance frequency which is inherent to the fuel is a predetermined value according to an inherent dielectric constant of the fuel, and is the resonance frequency at the point where the reflection coefficient is minimum)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861